Citation Nr: 1002125	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-10 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Entitlement to service connection for type 2 diabetes 
mellitus.

3.  Entitlement to service connection for coronary artery 
disease secondary to type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to January 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the application to reopen a claim of entitlement to 
service connection for residuals of a back injury, the Board 
finds that a remand is required to provide the Veteran with a 
supplemental statement of the case which provides him with 
notice of the regulation governing a claim to reopen found at 
38 C.F.R. § 3.156 (2009) as well as adequate 38 U.S.C.A. 
§ 5103(a) (West 2002) notice in accordance with the United 
States Court of Appeals for Veterans Claims (Court) holding 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), because neither 
has yet to provided the claimant. See 38 C.F.R. §§ 19.29, 
19.31 (2009); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As to the claim of service connection for type 2 diabetes 
mellitus, the Veteran testified that while attached to the 
Department of the Army Special Photo Team (DASPO) at Fort 
Shafter, Hawaii and was "TDY" to the Republic of Vietnam 
from November 1972 to April 1973.

In this regard, the Veteran submitted two photographs that 
allegedly show him and his photograph team at the airport in 
Hanoi in 1972.  Moreover, his service personnel records 
document that he was assigned to "USA Sp. Photo Det Ft 
Shafter" Hawaii from November 1972 to November 1974.  
Additionally, the Veteran's awards and decorations include 
the Vietnam Service Medal (VSM) and the Vietnam Campaign 
Medal (RVNCM) which may be awarded for service in the 
Republic of Vietnam but also for service in Southeast Asia 
without service in the Republic of Vietnam.  Furthermore, 
both a January 1979 service treatment record and his December 
1979 separation examination noted that the Veteran's history 
included contracting a disease while in the Republic of 
Vietnam.  

Given the above record, the Board finds that a remand is 
required for the RO to take further action to attempt to 
verify the Veteran's service in the Republic of Vietnam, 
including obtaining the unit records and morning reports for 
the Special Photo Detachment at Ft Shafter, Hawaii for 
November 1972 to April 1973, even though the service 
personnel records it already obtained do not document this 
service.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
Veteran to attempt to obtain them).  

As to the claim of service connection for coronary artery 
disease, given the Veteran's claim that this problem was 
caused by his type 2 diabetes mellitus, adjudication of this 
issue must be deferred pending completion of the additional 
evidentiary development outlined above.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter). 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should contact the 
National Personnel Records Center (NPRC) 
and request the unit records and morning 
reports for the Special Photo Detachment 
at Ft Shafter, Hawaii for November 1972 
to April 1973 as well as any other 
relevant records that may verify the 
Veteran's claims of being TDY to the 
Republic of Vietnam during this time.  If 
any of the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims files, and the claimant notified 
in writing.  Because these are Federal 
records, if they cannot be secured, an 
unavailability memorandum must be 
prepared and added to the claims folders, 
and the Veteran offered an opportunity to 
respond.

2.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.156 (2009).  As to the application to 
reopen a claim of entitlement to service 
connection for residuals of a back 
injury, the VCAA notice must also provide 
notice of 38 C.F.R. § 3.156 and notice in 
accordance with the Court's holding in 
Kent, supra, including, among other 
things, the reason for the prior final 
denial of this claim in the January 1996 
Board decision.  

3.  The RO/AMC should thereafter 
readjudicate the claims.  In any of the 
claims remain denied, the RO/AMC should 
provide the Veteran with a supplemental 
statement of the case which, among other 
things, provides him with notice of 
38 C.F.R. § 3.156.  After providing the 
Veteran with adequate time to respond to 
the supplemental statement of the case, 
the appeal should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

